The appellee recovered a judgment against the appellant for $200 as damages for injuries sustained as a result of being carried beyond his station. The facts show that appellee was about 64 years of age, and resided at Leonard, Tex. On February 1, 1921, he desired to go from Hominy, Okla., where he had been employed as a night watchman, to his home at Leonard. At Muskogee he procured a ticket over the appellant's line to Leonard. At the time he purchased the ticket he inquired of the agent if he could get off at Leonard, and was informed that he could. He made no statement to the agent as to the condition of his health *Page 1117 
or that of any member of his family. When he reached Denison, which appears to be the end of the division, the train crew was changed, and he was there informed by the trainmen that this train did not stop at Leonard. The appellee insisted that he had purchased a ticket for Leonard over that train, and he bad the right to use it. The auditor offered to carry him on, free of charge, to Greenville, a short distance beyond Leonard, and give him transportation back to Leonard, or to put him off at Bells. The offer was declined by the appellee upon the ground that he had the money to pay his own transportation. The appellee was carried on to Greenville, where he arrived about 6 o'clock a. m. He remained there until about 11 o'clock, and took a train back to Leonard, where he arrived about noon. He testified that the fare from Leonard to Greenville and return amounted to $1.20. While at Greenville he left the station, went out to a restaurant, and bought his breakfast, which cost him 75 cents. Concerning his injuries, he stated that a few days after he reached home he took a cough and had been able to work only three days since that time. He attributed the cough and cold to the inconvenience, worry, and exposure in having to make the trip from Leonard to Greenville and back to Leonard. Upon those facts the court made findings upon which he rendered a judgment in favor of the appellee for $200 as damages proximately resulting from the inconvenience and worry by reason of being transported beyond the destination named in his ticket.
The judgment is defended upon the ground that the railway company breached its contract in failing to stop its train and allow the appellee to get off at Leonard. It may be conceded that the contract was breached in the manner stated, but it does not follow that the appellee's injuries proximately resulted from the slight inconvenience he sustained by reason of that breach. The judgment, we think, is unfounded. Under the facts of this case the most appellee could claim as damages would be the additional expense incurred in making the trip to Greenville and back to Leonard. But the railroad fare he voluntarily paid, for according to his own testimony free transportation over that part of the road was tendered to him and declined. A cold contracted some time after that journey is the only personal injury claimed. To attribute that cold to the travel over the few miles between Leonard and Greenville, rather than to the all-night ride from Muskogee, or to other conditions over which the railway company had no control, is indulging an inference not warranted by the record.
The judgment will be reformed and judgment here rendered so as to allow a recovery of 75 cents, the amount paid for the meal at Greenville. The cost of this appeal will also be taxed against the appellee.